Title: To James Madison from Alexander James Dallas, 14 November 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
14 Novr. 1816.

I have just received your favor of the 11t. inst.  It has given me great pleasure; and in the course of two or three days, you will receive the note you request.
If you should decide upon sending the Report of September last to Congress, I think it would be best to send it, in the shape of an explanatory Extract, relative to business, which was transacted before Mr. Crawford’s responsibility occurred.  The Report was made in its present form, without a view to any other object, than your information, and the accommodation of my Successor.
I find that your copy of the Report is in my Desk, and I send it by this Mail, that you may direct such extracts to be made, as you deem proper.  With Sincere affection and respect, I am, Dear Sir, Yr. faithful Hble. Sert.

A. J. Dallas

